Opinion issued December 1, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00419–CV




MPH WILLOWBEND LTD., AS THE PROPERTY OWNERS AND THE
PROPERTY OWNERS, Appellants

V.

HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT,
Apellees




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2004-30195




MEMORANDUM OPINIONAppellant MPH Willowbend, Ltd., as the Property Owners and as the Property
Owners has neither established indigence, nor paid or made arrangements to pay the
clerk’s fee for preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
clerk’s record filed due to appellant’s fault).  After being notified that this appeal was
subject to dismissal, appellant MPH Willowbend, Ltd., as the Property Owners and
as the Property Owners did not adequately respond.  See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.